DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Aplicant's submission filed on 4-26-2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 4-26-2021 have been fully considered but they are not persuasive.
In view of the argument: “Mosley discloses matching a keyphrase with the text in the content, and for non-text part in the content, OCR image to text conversion, FFT and GS analysis based speech-to-text conversion as well as HTM processing may be used (see para. [0175]). Even OCR relates to image recognition, the comparison involved in Mosley merely is comparison of keyphrase and text obtained by OCR. Mosley fails to teach or suggest “comparing a recognized image of the image 
[0004] As used herein, the term "Keyphrase" refers to a word, string of words, 
or groups of words with Boolean modifiers that are used as models for 
discovering CGM content that might be relevant to a given topic.  Could also
 be an example image, audio file or video file that has characteristics that would 
be used for content discovery and matching.
[0008] As used herein, the term "Content" refers to media that resides on CGM 
sites.  CGM is often text, but includes audio files and streams (podcasts, mp3, 
streamcasts, Internet radio, etc.) video files and streams, animations (flash, 
java) and other forms of multimedia.

As seen above Mosley does disclose “determining that the video matches with the monitored entity in response to determining that: the recognized text comprises the keyword for describing the monitored entity” when OCR is performed to recognize the text for looking the keyphrase and/or keyword and there is a match. The rejection of record admits that image recognition is basically only used for OCR in Mosley, but that limitation is clearly taught by Iwamoto:
[0089] According to another method for realizing content-affiliated information 
acquisition unit 2, content indicated by content-identifying information is 
itself acquired, the acquired content is subjected to a recognition technology 
such as voice recognition, telop recognition, personal recognition realized by 
face recognition, and object recognition, and the acquired recognition result 
is acquired as the content-affiliated information.  In this case, 
content-affiliated information acquisition unit 2 acquires the content 
indicated by the content-identifying information from the storage area in which 
the content is kept.  When the content is subjected to a recognition technology 
to acquire content-affiliated information, keywords such as topics and the 
people and objects that appear in the content that are obtained as the 
recognition results are acquired as the content-affiliated information.  One 

by content-affiliated information acquisition unit 2.

Therefore, the combination of Mosley in view of Iwamoto disclose the argued limitation.
For Iwamoto applicant begins with an argument that was previously treated in the previous office action, so the examiner response begin with the new argument. For the argument “It seems that the Examiner equals the image recognition to image comparison. The Examiner is respectfully requested to reconsider the difference between image comparison and image recognition. Image comparison contains more than image recognition. Iwamoto only describes image recognition but does not disclose image comparison. It is respectfully submitted that Iwamoto should not be interpreted beyond what itself discloses.”; the examiner’s position is that recognition is defined by Google as “identification of someone or something or person from previous encounters or knowledge”; clearly, it requires a comparison between the new and what is previously known, in order to recognize. The examiner disagree that image comparison contains more than image recognition since image recognition requires comparing in order to recognize. Additionally, as seen in claim 3 of the present application, Iwamoto and the present application are doing face recognition or as described by the applicant face comparison. Applicant recite a plurality of paragraphs and finish with paragraph 0089 of Iwamoto but mostly eludes the part of the face and object recognition, which the purpose of the recognition is to recognize face and objects as the present application, but adds “a person skilled in the art would understand that using a person’s name to recognize his or her face is a type of recognition, but that does not involve comparing 
 The rest of the arguments they fall for the same reasons as shown above. The rejection of record still applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3-4, 8-10, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley 20170286541 in view of Iwamoto 20080250452.

As to claim 1, Mosley discloses a method for obtaining video public opinions (see abstract; par. 0004, 0015), wherein the method comprises:
obtaining an information source and description information of a monitored entity; wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity and a picture [OCR] for describing the monitored entity (see par. 0167-0168, 0175); obtaining real-time stream data from the information source (see par. 0077-0078, 0203);
for each video in the real-time stream data, performing text information recognition and image information recognition [OCR] for the video (see par. 0169-0175);
comparing recognized text of the text information recognition with the keyword for describing the monitored entity;


generating and storing public opinion information corresponding to the video if the video matches with the monitored entity (see par. 0176-0178). The picture or image in Mosley include characters for describing the monitored entity, if it’s going to be interpreted that the picture is non-text then Iwamoto discloses obtaining an information source and description information of a monitored entity; wherein the description information of the monitored entity comprises: a keyword for describing the monitored entity and a picture for describing the monitored entity; obtaining real-time stream data from the information source; for each video in the real-time stream data, performing text information recognition and image information recognition for the video; comparing a recognized image of the image information recognition with the picture for describing the monitored entity; determining that the video matches with the monitored entity in response to determining that: the recognized text comprises the keyword for describing the monitored entity, and/or the recognized image comprises an image in the picture for describing the monitored entity, and generating and storing public opinion information corresponding to the video if the video matches with the monitored entity(see par. 0081, 0089-0090, 0092). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of 

As to claims 3 and 12, Mosley does not clearly disclose a picture for describing the monitored entity. In an analogous art, Iwamoto discloses wherein the picture for describing the monitored entity comprises a person image including the person’s face, and the performing image information recognition comprises performing person image information recognition (see par. 0081, 0089-0090). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more extensive view of the public opinion.

As to claims 4 and 13, Mosley does not clearly disclose a logo for describing the monitored entity. In an analogous art, Iwamoto discloses wherein the picture for describing the monitored entity comprises a logo [object], and the performing image information recognition comprises performing logo [object] information recognition (see par. 0081, 0089-0090) [please note that a logo is an object or symbol with the intended use to identify a product or service]. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more extensive view of the public opinion.

As to claim 8, Mosley discloses the method according to claim 1, wherein before generating and storing the public opinion information corresponding to the video, the method further comprises: determining whether the public opinion information corresponding to the video is already stored; if yes, merging the public opinion information corresponding to the video with the already-stored public opinion information; if no, generating and storing the public opinion information corresponding to the video (see par. 0183).

As to claim 9, Mosley discloses the method according to claim 1, wherein the generating and storing the public opinion information corresponding to the video comprises: generating and storing the public opinion information corresponding to the video according to a predetermined information structuring format [please note that in addition of Mosley disclose the limitation, the above limitation is an inherent limitation since it is required a predetermined information structuring format in order to access the information] (see par. 0163).

Regarding claims 10 and 17-18, they are the corresponding device claims of method claims 1 and 8-9. Therefore, claims 10 and 17-18 are rejected for the same reasons as shown above.

.

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Iwamoto as applied to claims 4 and 13 above, and further in view of Zhang 20140237576.

As to claims 5 and 14, Mosley discloses performing text information recognition for the video comprises respectively recognizing text information existing in the picture of the video (see par. 0175). Mosley does not clearly discloses performing person recognition. In an analogous art, Iwamoto discloses performing person image information recognition for the video comprises: performing person image information recognition of picture in the video; the performing logo information recognition for the video comprises: performing logo information recognition of picture in the video (see par. 0081, 0089-0090). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to add picture and/or person matching for the simple purpose of increasing the number of content matching and creating a more complete view of the public opinion. The previous reference fails to disclose performing image information recognition for each frame. In another analogous art, Zhang discloses performing person image information recognition for the video comprises: performing person image information recognition for each frame of picture in the video (see par. 0060). Therefore, it would 

As to claims 6 and 15, Mosley discloses the method according to claim 5, wherein text information existing in the picture comprises: caption and barrage [using OCR as described in the specification] (see par. 0175).

As to claims 7 and 16, Mosley discloses the method according to claim 5, wherein the performing text information recognition for the video comprises: recognizing audio information in the video into text information (see par. 0004, 0008, 0164, 0171, 0175).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mosley in view of Iwamoto as applied to claims 4 and 13 above, and further in view of Kazan 20120151383.

As to claim 21, Mosley discloses the method according to claim 1, wherein the information source comprises multiple different information sources (see par. 0070-0086), and the public opinion information corresponding to video/content is stored (see par. 0176-0178) and information about the same topic are merged (see par. 0209). The previous references fails to disclose merging the public opinion information corresponding to the same content. In an analogous art, Kazan discloses the public 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647